Allowable Subject Matter
Claims 1-4, 6, 8, 11-12 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “forming said buffer structure comprises: 
	forming a nucleation layer of AlN on the Si-substrate; 
	forming a lower transition layer of (AI)GaN on the nucleation layer; 
	forming a superlattice on said lower transition layer”,
“forming an upper transition layer of carbon-doped GaN (360) on said superlattice, wherein the carbon-doped GaN has a carbon-doping concentration ranging from 1019 cm-3 to 1020 cm-3”, and
“forming a III-N semiconductor channel layer (370) on said upper transition layer of said buffer structure,
wherein said channel layer is epitaxially grown at a temperature ranging from 1010 0C to 1040 0C and is grown to a thickness of 1 pm or smaller.”
Lutgen et al. (PG Pub. No. US 2015/0357419 A1) teaches forming a III-N semiconductor channel device, including forming a buffer structure (¶ 0064: 200) on a Si-substrate (¶ 0057, 0064: 210), wherein forming said buffer structure comprises forming a nucleation layer of AIN (¶ 0064: 255) on the Si-substrate (fig. 2: 255 formed on 210), and forming a superlattice of alternating carbon-doped AlGaN layers (¶ 0064: 250) on said nucleation layer.  Lutgen further teaches embodiments including forming an upper transition layer of carbon-doped GaN (¶ 0070: 360), wherein the carbon-doped GaN has a carbon-doping concentration ranging from 1x1018 cm-3 to 4x1018 cm-3 (¶ 0070), and forming a III-N semiconductor channel layer (¶ 0071: 370) on said upper transition layer (fig. 3).
However, Lutgen does not teach the method further comprises forming a lower transition layer of (AI)GaN on the nucleation layer, forming the carbon-doped GaN with carbon-doping concentration 19 cm-3 to 1020 cm-3, or epitaxially growing said channel layer at a temperature ranging from 1010 ˚C to 1040 ˚C to a thickness of 1 µm or smaller.
In light of these limitations in the claims (see Applicants fig. 2 & ¶¶ 0020, 0039, 0071), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 2-4, 6, 8, 11-12 and 15-21 depend on claim 1, incorporating the allowable subject matter by reference, and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894